Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 4-7, 9, 10, 12, 14-17 and 19-22 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the identification mark is located in the antenna arrangement area so as not to overlap feed points provided in respective ones of the patch antennas when viewed in a plan view of the first main surface, wherein the patch antennas include a first patch antenna, a second patch antenna, a third patch antenna and a fourth patch antenna, wherein the first patch antenna and the second patch antenna are adjacent to each other in a row direction in the plan view, wherein the third patch antenna and the fourth patch antenna are adjacent to each other in the row direction, wherein the first patch antenna and the third patch antenna are adjacent to each other in a column direction intersecting with the row direction in the plan view, wherein the second patch antenna and the fourth patch antenna are adjacent to each other in the column direction in the plan view, and wherein the identification mark is located so as to contain a center of gravity of a planar shape connecting the feed point of the first patch antenna, the feed point of the second patch antenna, the feed point of the third patch antenna, and the feed point of the fourth patch antenna to each other in the plan view.” 
Claims 2, 7, 9, 10, 12 and 17 depend therefrom.
Regarding independent claim 4, patentability exists, at least in part, with the claimed features of “wherein the identification mark does not overlap any of the patch antennas in the plan view, wherein the patch antennas are arranged in a matrix, wherein the patch antennas include a first patch antenna 
Claims 14, 19 and 21 depend therefrom.
Regarding independent claim 5, patentability exists, at least in part, with the claimed features of “wherein the identification mark does not overlap any of the patch antennas in the plan view, wherein the patch antennas are arranged in a matrix, wherein the patch antennas include a first patch antenna and a second patch antenna, and the first patch antenna and the second patch antenna are adjacent to each other in a row direction in the plan view, wherein the feed point of the first patch antenna is unevenly distributed in the row direction from a center of the first patch antenna in the plan view, and wherein the feed point of the second patch antenna is unevenly distributed in the row direction from a center of the second patch antenna in the plan view, and wherein the identification mark is located between the first patch antenna and the second patch antenna.”
Claims 6, 15, 16, 20 and 22 depend therefrom.
Gaucher et al. (US 7675466) is cited as teaching some elements of the claimed invention including an antenna module comprising: a dielectric substrate; patch antennas disposed at locations near a first main surface of the dielectric substrate; a radio frequency circuit component mounted at a location near a second main surface of the dielectric substrate and electrically connected to the patch antennas; and an identification mark located near an antenna arrangement area, wherein the antenna arrangement area is an area of the dielectric substrate near the first main surface of the dielectric 
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845